DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species b, claims 1, 3-9, 13-37, in the reply filed on 20 September 2021 is acknowledged.
Claims 2, 10-12, and 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Friedlaender (US 8,314,207 B2).

subjecting the multi-component polymer product comprising a first polymer and at least one additional component to conditions to melt the first polymer; and 
filtering the at least one additional component from the molten first polymer (4:44+)
Regarding claim 8-9, Friedlaender discloses cutting the polymer into smaller flakes (1:39-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claim 3-7, 13-25, 27-29, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1).
Regarding claim 3, 13 and/or 36, Friedlaender discloses method for purifying recycled thermoplastic polymers (title/abstract) where undesirable foreign matter present in the polymer to be recycled is coagulated by a chemical reaction and then filtered out of the molten recycled polymer (2:38+, 2:63+), as further discussed in the 35 U.S.C. 102 rejection of claim 1 above.
Friedlaender does not appear to expressly disclose that the undesirable foreign matter is a polar polymer.
However, Berrang discloses that it is desirable to recycle polyolefin/polyester (polar/non-polar) multilayer films by separating the polyolefin (title/abstract, ¶¶ 6-7, 23).  
Further, Habert discloses a method of preferentially crosslinking, i.e. coagulating, a polar polymer within a polyolefin polymer matrix (title/abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to recycle the polar/nonpolar polymer films of Berrang and by coagulating/crosslinking the polar polymer by Habert, in order to apply the recycling process to a broader range of post-consumer materials with expected results.
Regarding claim 4, Habert discloses selectively crosslink the polar polymer (abstract).
Regarding claim 5-7, Berrang discloses polyolefin/polyester (polar/non-polar) multilayer films (¶¶ 6-7, 23).
Regarding claim 14-15, Friedlaender discloses cutting the polymer into smaller flakes (1:39-46).

Regarding claim 17, Friedlaender discloses melt temperatures of 290º C. (4:49), which the skilled artisan would recognize as being within the claimed range of a temperature higher than the highest melting temperature (Tm) detectable in a DSC curve of the multi-layer polymer product (MPEP § 2144.05). Further, Habert discloses extrusion temperatures of 100-270º C. (¶ 45).
Regarding claim 18, Berrang and/or Habert discloses polar polymer which include amorphous polymers (Berrang ¶ 23, Habert ¶¶ 25+).
Regarding claim 19, Friedlaender discloses melt temperatures of 290º C. (4:49), which the skilled artisan would recognize as being within the claimed range of a temperature at least 50 °C higher than the highest glass transition temperature (Tg) detectable in a DMA curve of the multi-layer polymer product (MPEP § 2144.05). Further, Habert discloses extrusion temperatures of 100-270º C. (¶ 45).
Regarding claim 20, modified Friedlaender suggests selectively crosslinking the polar polymer particles prior to filtering.
Regarding claim 21, Habert discloses the polar polymer particles have an average particle size less than 200µm (¶ 28).
Regarding claim 22, Friedlaender discloses polyolefin (2:60).
Regarding claim 23, Berrang and/or Habert suggest the polar polymers which include at least one functional group selected from the group consisting of hydroxyl, carboxylic acid, carboxylate, ester, ether, acetate, amide, amine, epoxy, imide, imine, sulfone, phosphone and their derivatives (Berrang ¶ 23, Habert ¶¶ 25+).
Regarding claim 24, Berrang and/or Habert suggest the polar polymer is selected from the group consisting of polyvinyl alcohol, ethylene vinyl alcohol copolymer, polyamide, ethylene 
Regarding claim 25, Habert discloses crosslinking agents selected from the group consisting of maleic anhydride, maleic acid, itaconic acid, itaconic anhydride, succinic acid, succinic anhydride, succinic aldehyde, adipic acid, adipic anhydride, phthalic anhydride, pthalic acid, glutaconic acid, glutaconic anhydride, glutaraldehyde, citric acid, sodium tetraborate, organic titanates such as tetrabutyl titanate, organic zirconates such as zirconium(IV) bis(diethyl citrato)dipropoxide, methoxy polyethylene glycol acrylates, ethoxy polyethylene glycol acrylates, ethylene glycol diacrylate, ethylene glycol dimethacrylate, polypropylene glycol diacrylate, polypropylene glycol dimethacrylate, 1,3-butylene glycol diacrylate, 1,3-butylene glycol dimethacrylate, neopentyl glycol diacrylate, neopentyl glycol dimethacrylate, trimethylol ethane triacrylate, trimethylol ethane trimethacrylate, trimethylol propane triacrylate, trimethylol propane trimethacrylate, and tetramethylol methane tetracrylate, their derivatives and mixtures thereof (¶ 33).
Regarding claim 27, Friedlaender discloses the subjecting and the filtering occurs in an extruder (FIG; 4:29+).
Regarding claim 28, Friedlaender discloses the subjecting and the filtering occurs in two different extrusion steps (FIG; 4:44+).
Regarding claim 29, Friedlaender discloses melt temperatures of 290º C. (4:49), which the skilled artisan would recognize as being within the claimed range of a temperature higher than the melting temperature (Tm) of the non-polar polymer with the highest Tm in the multi- layer polymer product and lower than the Tm of the polar polymer with the lowest Tm in the multi-layer polymer product (MPEP § 2144.05). Further, Habert discloses extrusion temperatures of 100-270º C. (¶ 45).
Regarding claim 37, Friedlaender discloses polyolefin (2:60); Habert discloses a polyolefin selected from a group consisting of ethylene homopolymers, copolymers of ethylene .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1) as applied to claim 13 above, further in view of Riise et al. (US 7,884,140 B2).
Friedlaender does not appear to expressly disclose Differential scanning calorimetry (DSC) or Dynamic mechanical analysis (DMA).
However, Riise discloses methods for recycling waste plastic (title/abstract) in which both Differential scanning calorimetry (DSC) or Dynamic mechanical analysis (DMA) is performed (26:47+, 34:57+, 39:60+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to include the DSC and/or DMA of Riise, because such tests are conventional in the art and may be conducted with expected results. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1) as applied to claim 27 above, further in view of Chambon et al. (US 5,320,798 A).
Modified Friedlaender does not appear to explicitly disclose the claimed extrusion parameters. 
However, Chambon discloses a method of processing polyolefin by extrusion (title/abstract) at shear rates of less than 1000 sec-1; temperatures of 60-170º C; and pressures of 900-1350 psi (62-93 bar) (4:8-16, 6:17).
prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to include extruder parameters of Chambon, because such values are known in the art and could be used with expected results. 

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender (US 8,314,207 B2) as applied to claim 1 above, and further in view of Berrang et al. (EP 3305839 A1) and Habert et al. (US 2017/0096552 A1) as applied to claim 27 above, further in view of Mäeurer et al. (WO 2011/082802 A1).
Regarding claim 31 and/or 34, Friedlaender does not appear to explicitly disclose a swelling agent
However, Mäeurer discloses a method of recycling polymer (title/abstract) which includes a step providing swelling agent prior to filtering (pp. 3-5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Friedlaender to include the swelling agent of Mäeurer, in order to allow for better filtering compared with non-swollen polymers (Mäeurer p. 3).
Regarding claim 32, Mäeurer discloses the inert component is injected at an amount ranging from 5-10 wt% of the multi-component polymer product or the multi-layer polymer product (p. 3).
Regarding claim 33, Mäeurer discloses liquid water and/or organic solvents (p. 4).
Regarding claim 35, Mäeurer discloses degassing the molten first polymer or the continuous phase after filtration (pp. 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742